 1

 2

 3
 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   ALASKA MARINE LINES, INC,                      Civil Action No. 2:21­cv­00842

 9                 Plaintiff,                       DUNLAP TOWING COMPANY'S NOTICE
                                                    OF REMOVAL
10          v.
11   DUNLAP TOWING COMPANY,,

12                 Defendant.

13

14
15   TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

16   WESTERN DISTRICT OF WASHINGTON:

17          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1333, 1441(a), and 1446,

18   Defendant Dunlap Towing Company (“Dunlap”) hereby gives notice of removal of the action

19   captioned Alaska Marine Lines, Inc. v. Dunlap Towing Company, bearing Index No. 21-2-07477-

20   1 SEA from the Superior Court of the State of Washington for the County of King to the United

21   States District Court for the Western District of Washington. Pursuant to 28 U.S.C. § 1446(a),

22   Dunlap provides the following statement of grounds for removal.

23     I.   PROCEDURAL HISTORY

24          1.     Plaintiff Alaska Marine Lines, Inc. (“AML”) commenced this lawsuit in the

25   Superior Court of the State of Washington for the County of King by filing a complaint bearing

26   Index No. 21-2-07477-1 SEA on or about June 7, 2021.

27


     DUNLAP TOWING COMPANY'S                                  COLLIER WALSH NAKAZAWA LLP
     NOTICE OF REMOVAL - 1                                      450 Alaskan Way South, Suite 200
                                                                   Seattle, Washington 98104
                                                                         (206) 502 4251
 1           2.       Pursuant to 28 U.S.C. § 1446(a) and United States District Court for the Western

 2   District of Washington Local Civil Rule 101(b)(1), attached to this Notice are true and correct

 3   copies of all process, pleadings, and orders served upon the Defendant. See Exhibits A-D.
 4           3.       Pursuant to United States District Court for the Western District of Washington

 5   Local Civil Rule 101(b)(2), filed herewith is a certificate of service listing all counsel who have

 6   appeared in this action with their contact information.
 7    II.    FEDERAL JURISDICTION

 8           4.       This case is removable under 28 U.S.C. § 1441(a), which provides: “Except as

 9   otherwise expressly provided by Act of Congress, any civil action brought in a State court of which

10   the district courts of the United States have original jurisdiction, may be removed by the defendant
11   or the defendants, to the district court of the United States for the district and division embracing

12   the place where such action is pending.”

13           5.       This case is one “of which the district courts of the United States have original

14   jurisdiction” because it falls within federal admiralty jurisdiction under 28 U.S.C. § 1333(1), which
15   provides: “The district courts shall have original jurisdiction, exclusive of the courts of the States,

16   of … [a]ny civil case of admiralty or maritime jurisdiction, saving to suitors in all cases all other

17   remedies to which they are otherwise entitled.” See Morris v. Princess Cruises, Inc., 236 F.3d
18   1061, 1069 (9th Cir. 2001) (explaining that admiralty cases fall within federal courts’ original

19   jurisdiction).

20           6.       The Complaint makes clear that this case falls within federal admiralty jurisdiction

21   under § 1333(1). AML alleges that its claim against Dunlap concerns damage sustained by the
22   barge NANA PROVIDER while being towed by the vessel POLAR KING in the vicinity of

23   Seymour Narrows, British Columbia, on or about November 9, 2019. The grounding of the barge

24   concerns an alleged maritime tort and AML claims Dunlap is liable for negligence and/or gross
25   negligence. The complaint also alleges a claim under a Standing Time Charter (“STC”) between

26   AML and Dunlap. The STC is a maritime contract and AML alleges Dunlap is liable for breach

27   of contract.


     DUNLAP TOWING COMPANY'S                                        COLLIER WALSH NAKAZAWA LLP
     NOTICE OF REMOVAL - 2                                            450 Alaskan Way South, Suite 200
                                                                         Seattle, Washington 98104
                                                                               (206) 502 4251
 1          7.      Federal courts have long considered actions involving maritime torts and maritime

 2   contracts to be within the admiralty jurisdiction of the federal courts under 28 U.S.C. § 1333 and

 3   governed by federal maritime law.
 4          8.      With respect to AML’s claims for negligence and gross negligence, federal courts

 5   have admiralty jurisdiction when “(1) the alleged wrong occurred on or over navigable waters, and

 6   (2) the wrong bears a significant relationship to traditional maritime activity.” Williams v. United
 7   States, 711 F.2d 893, 896 (9th Cir.1983). “[V]irtually every activity involving a vessel on

 8   navigable waters” is a “traditional maritime activity sufficient to invoke maritime jurisdiction.”

 9   See Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005) (quoting Jerome B. Grubart,

10   Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 542 (1995)). Admiralty jurisdiction governs
11   whether or not plaintiffs label their case an admiralty case. See Adamson v. Port of Bellingham,

12   907 F.3d 1122, 1126 (9th Cir. 2018).

13          9.      With respect to AML’s breach of contract claim, charter parties have long been

14   held to be maritime contracts and claims arising under such contracts fall within federal admiralty
15   jurisdiction. See, e.g., Insurance Company v. Dunham, 78 U.S.1, 26 (1870); Morewood v.

16   Enequist, 64 U.S. 491 (1860); The Ada, 250 F. 194 (2d Cir. 1980); and Gilmore & Black, The Law

17   of Admiralty 193 (1975).
18          10.     AML’s case is unquestionably an admiralty case and thus is removable under

19   § 1441(a).

20          11.     AML cannot rely on § 1333(1)’s “savings to suitors” clause to prevent removal

21   because this case is removable as “a civil action … of which the district courts of the United States
22   have original jurisdiction.” 28 U.S.C. § 1441(a).

23          12.     Prior to 2011, the relevant federal removal statute provided that defendants could

24   remove “[a]ny civil action of which the district courts have original jurisdiction” only so long as
25   the case was “founded on a claim or right arising under the Constitution, treaties or laws of the

26   United States.” 28 U.S.C. § 1441(b) (2006). Several courts interpreted this prior language to mean

27   that admiralty cases were not removable to federal court unless there was an independent basis for


     DUNLAP TOWING COMPANY'S                                       COLLIER WALSH NAKAZAWA LLP
     NOTICE OF REMOVAL - 3                                           450 Alaskan Way South, Suite 200
                                                                        Seattle, Washington 98104
                                                                              (206) 502 4251
 1   federal subject matter jurisdiction beyond admiralty. See, e.g., Morris v. TE Marine Corp., 344

 2   F.3d 439, 444 (5th Cir. 2003); see also Morris v. Princess Cruises, 236 F.3d at 1069 (suggesting

 3   the same). The rationale of these decisions was that admiralty claims, although within the original
 4   jurisdiction of federal district courts under 28 U.S.C. § 1333, do not technically “aris[e] under”

 5   federal law as a substantive matter. See TE Marine, 344 F.3d at 444.

 6           13.     But Congress in 2011 eliminated § 1441’s “arising under” limitation. See Federal
 7   Courts Jurisdiction and Venue Clarification Act of 2011, Pub. L. No. 112-63, 125 Stat. 759. The

 8   statute now broadly permits removal of “any civil action brought in a State court of which the

 9   district courts of the United States have original jurisdiction” unless “otherwise expressly provided

10   by Act of Congress.” 28 U.S.C. § 1441(a) (2018). As several courts have held, this critical change
11   makes admiralty cases removable: There is no question that an admiralty case is “a civil action …

12   of which the district courts of the United States have original jurisdiction,” and thus it is removable

13   regardless of whether it arises under federal law. See Lu Junhong v. Boeing Co., 792 F.3d 805, 817

14   (7th Cir. 2015); Genusa v. Asbestos Corp., 18 F. Supp. 3d 773, 790 (M.D. La. 2014); and Ryan v.
15   Hercules Offshore, Inc., 945 F. Supp. 2d 772, 778 (S.D. Tex. 2013).1

16           14.     Thus, this case is removable under § 1441(a) because, as an admiralty case, it falls

17   within the original jurisdiction of the federal district courts.
18   III.    VENUE

19           15.     The Superior Court of the State of Washington for the County of King is located

20   within the Western District of Washington. Removal to this Court thus satisfies the venue

21   requirement of 28 U.S.C. § 1446(a).
22   IV.     TIMELINESS

23           16.     AML commenced this lawsuit on or about June 7, 2021.

24
25

26   1
      But see Coronel v. AK Victory,1 F. Supp. 3d 1175 (W.D.Wa. 2014). The United States Supreme
     Court and the Ninth Circuit Court of Appeals have not issued a ruling as to the removability of
27   admiralty cases under 28 U.S.C. § 1441(a) (2018).


     DUNLAP TOWING COMPANY'S                                            COLLIER WALSH NAKAZAWA LLP
     NOTICE OF REMOVAL - 4                                                450 Alaskan Way South, Suite 200
                                                                             Seattle, Washington 98104
                                                                                   (206) 502 4251
 1            17.   Dunlap received a copy of the Summons and Complaint by email on or about June

 2   7, 2021. Therefore, this Notice of Removal is timely under 28 U.S.C. § 1446(b)(1).

 3    V.      NOTICE
 4            18.   The written notice required by 28 U.S.C. § 1446(d) will be filed simultaneously in

 5   the Superior Court of the State of Washington for the County of King with the filing of this Notice

 6   of Removal and will be promptly served on Plaintiff.
 7   VI.      RESERVATION OF ALL AVAILABLE RIGHTS AND DEFENSES

 8            19.   By filing this notice of removal, Defendant does not waive any legal defenses and

 9   expressly reserves the right to raise any and all legal defenses in subsequent proceedings.

10            20.   If any question arises as to the propriety of this removal, Defendant requests the
11   opportunity to present written and oral argument in support of removal.

12 VII.       CONCLUSION

13            21.   WHEREFORE, Defendant removes this lawsuit from the Superior Court of the

14   State of Washington for the County of King to the United States District Court for the Western
15   District of Washington pursuant to 28 U.S.C. §§ 1333, 1441, and 1446 (and any other applicable

16   laws).

17
18   DATED this 23rd day of June, 2021             COLLIER WALSH NAKAZAWA LLP

19

20                                                         /s/ Barbara L. Holland
21                                                 Barbara L. Holland, WSBA #11852
                                                   barbara.holland@cwn-law.com
22                                                 450 Alaskan Way South, Suite 200
                                                   Seattle, Washington 98104
23                                                 Phone (206) 502 4251
                                                   Fax (206) 502 4253
24
25                                                 Attorneys for DUNLAP TOWING COMPANY

26

27


     DUNLAP TOWING COMPANY'S                                      COLLIER WALSH NAKAZAWA LLP
     NOTICE OF REMOVAL - 5                                          450 Alaskan Way South, Suite 200
                                                                       Seattle, Washington 98104
                                                                             (206) 502 4251
 1   DATED this 23rd day of June, 2021   BLANK ROME LLP

 2

 3                                              /s/ John D. Kimball
 4                                       John D. Kimball*
                                         jkimball@blankrome.com
 5                                       1271 Avenue of the Americas
                                         New York, NY 10020
 6                                       Phone (212) 885-5000
                                         Fax (212) 885-5001
 7

 8                                       Attorneys for DUNLAP TOWING COMPANY
                                         *pro hac vice application to be submitted
 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24
25

26

27


     DUNLAP TOWING COMPANY'S                         COLLIER WALSH NAKAZAWA LLP
     NOTICE OF REMOVAL - 6                             450 Alaskan Way South, Suite 200
                                                          Seattle, Washington 98104
                                                                (206) 502 4251
